Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.
 
Acknowledgments

3.	This office action is in response to the reply filed on 8/24/22.  In the reply, the applicant amended claim 1. Claims 1-4 are pending.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not show or describe inducing voluntary apnea such that an epiglottis of the user or patient becomes closed such that the flow of the liquid medication into oral airways of the patient is prevented, the epiglottis moving during said induced voluntary apnea to cover an entrance of a larynx of the user or patient such that liquid medication cannot enter the windpipe and lungs of the user or patient, or the epiglottis of the user or patient returns to an original upright position when breath is released.
	The specification does provide for taking a deep breath and holding the breath to contain fluid within the nasal cavity and prevent the flow of liquid into the oral airways but not because of an opening and closing of the epiglottis.  Similarly, the specification does provide for allowing the liquid medication to flow into the oral mucosa and again into the contra lateral breath but because of a ceasing of holding the breath (releasing the breath) and not because of returning the epiglottis to an original upright position.
	Claims 2-4 are rejected based on their dependence on claim 1.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over http://web.archive.org/web/20160720064545/http:/www.myhealth.gov.my/en/how-to-use-nasal-drop/ (“MyHealth”) in view of http://web.archive.org/web/20170921020338/https://www.optinose.com/exhalation-delivery-systems/liquid-delivery-device/ (“Optinose”) 
as further evidenced by https://web.archive.org/web/20130617020128/http://www.hopkinsmedicine.org/otolaryngology/specialty_areas/pediatric_otolaryngology/PDF/Nasal_Wash_Handout.pdf (“Johns Hopkins”) and http://web.archive.org/web/20130215090842/https://www.parents.com/health/cold-flu/cold/how-to-give-nasal-drops/ (“Parents”) and
https://patient.info/news-and-features/how-to-use-nose-drops#:~:text=Blow%20your%20nose%20gently.%20Drop%20the%20required%20number,of%20the%20nose%20-%20including%20the%20upper%20surface. (“Patient”).
	MyHealth discloses a procedure for the administration of a nasal drop comprising: blowing both nasal passages (step 1 under Administration Technique for adults/children); placing a cranium of the user or patient in a sniffing position while sitting in an upright position (step 5); introducing liquid medication into one nostril of the nasal passage via a syringe (step 6); changing the cranium position of the user or patient such that said cranium is oriented downward, after a quantity of the liquid medication is introduced into the nasal passages via the syringe (step 7), blow nose to expel the liquid medication (steps 4 and 5 for infant use)—examiner believes this step to also be inherent in the adult/children procedure and sees no valid reason why this step was not directly included (see also Johns Hopkins procedure step 7).
	MyHeath discloses the invention as substantially claimed but does not directly disclose the breathing during the procedure; 1) user or patient takes a deep breath and holds this breath while introducing the liquid medication into one nostril via a syringe and 2) releasing the breath to allow the liquid medication to flow into a contra lateral nostril and oral cavity (oral mucosa) of the patient or user.
	Although the introduction of the moving of the epiglottis is new matter, the examiner will use this illustration as a teaching for the combination of MyHealth with the procedure of the Optinose device and as further evidenced by the Johns Hopkins, Parents, and Patient instructions.  The Johns Hopkins instruction gives tips on nasal rinsing or irrigation and says to “breathe through your mouth or hold breath while rinsing; stop rinsing if you need to sneeze or cough.”  The Parents article instructs to (step 8) “allow your child to sit up if she begins to cough”.  Coughing would occur if the liquid were to run down the back of your throat and for this reason the Patient procedure also instructs to use nose drops in a position with the head hanging back over an edge of a bed “so that the liquid does not immediately run out of your nose or down the back of your throat but stays for a while in the nasal cavity.”
	Applicant claims that taking a deep breath and holding this breath during the liquid medication introduction allows for closure of nasal airways and an epiglottis of the user or patient becomes closed such that flow of the liquid medication into oral airways of the patient is prevented (the epiglottis moving during induced voluntary apnea to cover an entrance of a larynx of the user or patient such that the liquid medication cannot enter the windpipe and lungs of the user or patient).  Optinose, in the analogous art, teaches a liquid Exhalation Delivery System (EDS) that effectively does the same thing (allows for closure of nasal airways and an epiglottis of the user or patient becomes closed such that flow of the liquid medication into oral airways of the patient is prevented by the epiglottis moving during induced voluntary apnea to cover an entrance of a larynx of the user or patient such that the liquid medication cannot enter the windpipe and lungs of the user or patient).  However, Optinose effects this closing of the epiglottis by an exhalation through the mouth to create an airtight seal of the soft-palate, separating the oral and nasal cavities rather than by taking a deep breath and holding the breath.

    PNG
    media_image1.png
    514
    975
    media_image1.png
    Greyscale

 (epiglottis closed by exhalation via the mouthpiece)

    PNG
    media_image2.png
    541
    975
    media_image2.png
    Greyscale

(liquid medication delivered into isolated nasal cavity and prevented from draining down the back of the throat—causing a cough).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of MyHealth with the breathing technique and device as taught by Optinose to effectively prevent the flow of the liquid medication into the oral airways of the patient.  Once the breath is released, the medication is allowed to flow into a contra lateral nostril and oral cavity of the patient (this is why the cough occurs, because the medication is dripping into the oral cavity), see MyHealth step 7 and Parents and Patient, above.
The method is repeated for an opposite nasal passage of the user or patient. see Johns Hopkins procedure step 8.
A dosage amount of the liquid medication is 2.5 ml. (approximate is not a defined limit and the claim doesn’t specify if the dosage of 2.5 ml is from one or both nostrils) see pg 19 line 22 and 27-pg 20 line 2 (dosage is achieved via repeated titration pg 24 lines 15-10 through pg 31 for volumes administered experimentally).

10.	Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over MyHealth in view of Optinose further in view of Immel (US 2011/0120456).
MyHealth/Optinose discloses the invention as substantially claimed but does not directly disclose the liquid medication comprises 2-5% lidocaine Hcl liquid, dosage amount of the liquid medication is 2.5mL.  Immel, in the analogous art, teaches a syringe to inject drug to a patient’s nasal cavity [0107] (the drug can be provided to the user as a syringe) [0109] (plunger of a syringe can be used to achieve the positive pressure).  Immel teaches a variety of useful liquid medications, including lidocaine [0133] and the volume being 2.5mL (see claim 29).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of MyHealth/Optinose to deliver an appropriate dosage of lidocaine as taught by Immel as an obvious substitution of liquid medication.

Response to Arguments
11.	Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783